Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2022

                                     No. 04-22-00086-CR

                                   Freddy VILLANUEVA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2021-0284-CR
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
        Lisa Traslavina's Notification of Late Reporter's Record is hereby NOTED. The reporter's
record is due on or before July 15, 2022. No further extensions of time will be allowed.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court